Citation Nr: 1524446	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.

2.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected cervical spine degenerative disc disease (DDD).

3.  Entitlement to service connection for left arm and shoulder disability, to include as secondary to service-connected cervical spine DDD.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, October 2004 to April 2005, and October 2009 to October 2013.  She also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for hyperthyroidism, right and left arm and shoulder disabilities, and right and left knee patellofemoral syndrome.  The Board has recharacterized the thyroid and knee issues more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of her condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  In addition, in March 2014, the RO granted entitlement to service connection the disability of right upper extremity radiculopathy, De Quervain's syndrome, and limitation of right elbow pronation, residuals of lateral epicondylitis (major limb).  The issue regarding the right upper extremity has thus been recharacterized to exclude the right arm and include the right shoulder only.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for right shoulder disability, left arm and shoulder disability, and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A thyroid disorder was not noted at entry into the Veteran's second period of service.

2.  The evidence clearly and unmistakably shows that the Veteran's thyroid disorder pre-existed her second period of service.  

3.  The evidence does not clearly and unmistakably show that the Veteran's thyroid disorder was not aggravated by her second period of service.

4.  The Veteran suffered from thyroid disease was incurred coincident with her second period of service which continues through the present.  


CONCLUSION OF LAW

A thyroid disability was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment notes from the Veteran's second period of service contain notations regarding hyperthyroidism, hypothyroidism, and Graves' disease (a disorder of the thyroid), for which the Veteran was prescribed medication.  For example, August and September 2002 treatment notes of Dr. W.B. indicate elevated thyroid readings and a January 2005 treatment note of Dr. J.K. indicates a history of Graves' disease dating back to 2001.   A December 2004 personnel action reflects that the Veteran was reassigned due to hyperthyroid.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  The above evidence reflects that a thyroid disorder manifested during the Veteran's second period of service between October 2004 and April 2005.  The presumption of soundness is therefore for application.  As a thyroid disorder was not noted on entry into the second period of service, the Veteran is presumed sound in this regard.  The above evidence, to include medical reports from 2002, reflects that there is clear and unmistakable evidence that a thyroid disorder preexisted service.  The dispositive issue in this case is whether there is clear and unmistakable evidence that the Veteran's thyroid disorder was not aggravated by service.

The treatment records from the Veteran's second period of service show that the Veteran was repeatedly prescribed thyroid medication in an effort to control her thyroid disorder.  The Veteran testified during the Board hearing that she experienced symptoms from her thyroid medication and her physicians struggled to find the right dosage.  This testimony is competent and consistent with the evidence of record.  In a January 2013 opinion, a physician under contract with VA opined that the Veteran's thyroid disease (as well as other disorders) was not aggravated by service as it was not clear from the records that it preexisted service, and that it was at least as likely as not related to service as it was documented therein.  After being informed that there was evidence of thyroid disease before the second period of service, the physician wrote that these records did not change the opinion as there was no evidence in the military medical records that the Veteran's preexisting conditions were aggravated by service.  There is thus lay and medical evidence of aggravation of the Veteran's preexisting thyroid disease and medical evidence of a lack of aggravation.  As there is evidence both for and against aggravation, it cannot be said that the evidence clearly and unmistakably indicates that the thyroid disease was not aggravated by service.  The presumption of soundness has therefore not been rebutted so the in-service element of a claim of entitlement to service connection is met.  

A physical evaluation board (PEB) report from June 2013 reflects that the Veteran still has a diagnosis of hypothyroidism.  Further, the evidence as described above regarding her treatment for a thyroid disorder during her second period of service affirmatively shows inception during such active service.  As such, the Board finds that the first and third elements of a service connection have been met.

In sum, as there is evidence that a thyroid disability manifested during the Veteran's second period of service and was incurred coincident with such service, entitlement to service connection for a thyroid disability is warranted.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (stating that in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).


ORDER

Entitlement to service connection for a thyroid disability is granted.


REMAND

The Veteran claims that she has current right shoulder and left arm and shoulder disabilities that are related to an injury she sustained from helicopter backwash during her third period of service in Iraq.  She also indicated that these disabilities were related to cervical spine DDD for which she was granted service connection in March 2014 based on the same incident.  There is also a notation from the time period between the first and second periods of service in March 2003 to a right shoulder injury sustained in line of duty, apparently during active duty training (ACDUTRA) as part of her National Guard service and aggravation of this injury during the second period of service.  There are also references to trapezius muscle strain, neck and right arm discomfort, radiating neck pain down the arms, and left arm weakness.  As there has been no VA examination that addresses the nature and etiology of any current right shoulder or left shoulder and arm disabilities to include a possible relationship to service connected cervical spine DDD or any of the three periods of service, a remand for such an examination is warranted. 

As to the knees, the January 2008 VA examiner indicated that he could not resolve the question of whether the Veteran's bilateral patellofemoral pain syndrome was related to service without resort to speculation.  She indicated that the current knee problem could be related to military service, but there were no records between 1984 and the present time that would establish a chronic condition.  There are, however, references to knee symptoms during the other periods of service as well as the Veteran's hearing testimony indicating she injured her knees during her third period of service.  A new VA examination is therefore warranted as to the nature and etiology of the Veteran's current knee disabilities, to include an estimate as to the date of onset.

Accordingly, the claims for entitlement to service connection for right shoulder disability, left shoulder and arm disability, and right and left knee disabilities are REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a VA musculoskeletal examination or examinations as to the nature and etiology of her right shoulder disability, left arm and shoulder disability, and right and left knee disabilities.  All necessary tests should be conducted.  The claims file must be sent to and reviewed by the examiner.

The examiner should first indicate all diagnoses of the right shoulder, left arm and shoulder, and knees.

As to any diagnosed shoulder disability, the examiner should offer an opinion as to whether such disability is at least as likely as not (50 percent probability or more):

(a) related to or had its onset during any of the Veteran's three periods of active duty service (August 1980 to August 1984; October 2004 to April 2005; and October 2009 to October 2013).  If possible, the examiner should indicate the approximate date of onset of any shoulder disability;

(b) caused by her service-connected cervical spine; or

(c) aggravated by her service-connected cervical spine disability.

As to any diagnosed knee disability, the examiner should offer an opinion as to whether such disability is at least as likely as not (50 percent probability or more) related to or had its onset during any of the Veteran's three periods of active duty service (August 1980 to August 1984; October 2004 to April 2005; and October 2009 to October 2013).  If possible, the examiner should indicate the approximate date of onset of any knee disability.

A comprehensive rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the issues of for entitlement to service connection for right shoulder disability, left shoulder and arm disability, and right and left knee disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


